812 F.2d 1409
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Melvin WALKER, Petitioner-Appellant,v.Theodore KOEHLER, Respondent-Appellee.
No. 86-1227.
United States Court of Appeals, Sixth Circuit.
Jan. 28, 1987.

Before JONES and GUY, Circuit Judges, and EDWARDS, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the petitioner's motion for appointment of counsel, informal brief and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner initiated a petition for writ of habeas corpus in the district court.  In a thorough opinion dismissing the habeas corpus action, the district court addressed each allegation of the petitioner.  On appeal from the district court's decision, this Court has reviewed the record and concludes that the district court did not err in dismissing the habeas corpus action.


3
It is ORDERED that the motion for appointment of counsel be denied and that the judgment of the district court be affirmed for the reasons stated in the district court's decision.  Rule 9(d)(3), Rules of the Sixth Circuit.